          Case 1:20-cv-03746-LJL Document 50 Filed 06/01/20 Page 1 of 1




June 1, 2020

By ECF
Hon. Lewis J. Liman
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     Convergen Energy LLC, et al. v. Brooks, et al.
               Case No. 1:20-CV-03746-LJL

Dear Judge Liman:

The parties in the above-referenced action have continued to meet and confer in good faith to
address the concerns raised in Plaintiffs’ preliminary injunction motion, and are working through
the technical and logistical issues involved. Progress continues to be made, and the parties are
cautiously optimistic that they will ultimately be able to narrow the issues in dispute, and perhaps
even resolve them entirely, without the need for Court intervention.

The parties agree that they need additional time to pursue their discussions. To facilitate continued
meet and confer efforts, the parties request that all dates in the schedule set by the Court’s May 22
Order be extended by an additional two weeks, with the preliminary injunction hearing reset
(subject to the Court’s availability) to some time on or after Tuesday, June 23. This extension will
assist the parties in attempting to resolve as much of this dispute as they can.

I am authorized to state that Attorneys Michael Stolper and Benjamin LaFrambois have reviewed
and agree with this letter.

Thank you for your time and consideration.

Very truly yours,

KOHNER, MANN & KAILAS, S.C.




Ryan M. Billings/RMB

cc: Counsel of Record via ECF
